Title: William Smith Shaw to Abigail Adams Smith, 28 October 1799
From: Shaw, William Smith
To: Adams, Abigail (daughter of JA and AA)


				
					My Dear Wife:
					Union Camp, Oct. 28th, 1799.
				
				I have received your letter of the 24th, this day, the after part of which has been taken up in the reception of the 13th regiment into our camp. The scene was brilliant, and attended by the whole of the inhabitants of the adjacent country. It is now over; and after giving a welcome in my tent to the officers and respectable inhabitants, and it being 10 o’clock at night, I compose myself to communicate with you.
				* * * * *
				With respect to the accommodation I have provided, very few who know me, would doubt of there being ample, and the best the country affords, and few countries can furnish more comfortable.
				There are a great many cross-grained things in the affairs of this life, my dear, which must be borne up against, with firmness; and when we allow ourselves to consider what a variety of character it necessarily takes to compose a world, with the aid of a little philosophy, we may rise superior to most of the common occurrences of life; at least, not permit them too pointedly to interfere with that negative, if not positive happiness, which depends greatly upon ourselves, and the proper organization of our own minds.
				Never tell me my dear baby is sick; if you were to write me she was dead, I could bear it; for I bow with reverence to the final decisions of a wise and overruling Providence; but when I think she is in pain, and that my assiduities as a parent might relieve her from a pang, I am tortured that I cannot fly to give her a momentary comfort in the lap of affection and parental tenderness. For Heaven’s sake take care of her, and let me know speedily she is better. Give my affectionate love to my dear mother and yours, my sisters and my lovely babe. We are still in tents, and from the arrangements made, are likely to be so for some time to come. The troops bear the cold well, and seem to be bouyed above the frost; for they say, look at the Colonel, he never goes to a fire, or seeks comfort in a house, and why should we complain? In short, they are ready to undergo “the

toils of war, and bear the hardships that their leader bears;” who cannot, however hard the struggle may be between duty and love, leave them to freeze or burn, without him.
				Adieu, my dear.
				
					W. S. Smith.
				
			